 


                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :    Crim. No. 1:18-CR-0068
                                            :
                                            :
                   v.                       :
                                            :
                                            :
RALPH MCDANIEL GILES, SR.                   :    Judge Sylvia H. Rambo

                                      ORDER

      In accordance with the accompanying memorandum of law, IT IS HEREBY

ORDERED that Defendant’s motion to suppress (Doc. 39) is DENIED.

      Furthermore, after review of the recent motion to continue trial (Doc. 62), the

court concludes that the circumstances present indicate that a continuance of the trial

date is warranted and that an extension of the trial date outweighs the interests of the

public and Defendant in a speedy trial. Accordingly, IT IS HEREBY ORDERED

THAT:

      1) Jury selection and trial is rescheduled from April 8, 2019, to June 3, 2019,

          in Courtroom No. 3, Federal Building, Third and Walnut Streets,

          Harrisburg, Pennsylvania.

      2) The court specifically finds under 18 U.S.C. § 3161(h)(7)(A) that the ends

          of justice served by granting this extension and continuance outweigh the

          interests of the public and Defendant to a speedy trial.




                                           1
 
 


     3) The Clerk of Court shall exclude the appropriate time in the captioned

        action pursuant to the Speedy Trial Act and this Order.


                                              s/Sylvia Rambo
                                              SYLVIA H. RAMBO
                                              United States District Judge

Dated: March 26, 2019




                                       2
 
